Title: Commission to Richard? Lamb, 15 October 1780
From: Jefferson, Thomas
To: Lamb, Richard



Virginia to wit.

Whereas by an act passed at the General Assembly holden in the month of may in the present year, and intituled an act for giving further powers to the Governour and Council and for other purposes authority was given for obtaining by impress among other things so many horses, waggons and necessaries as might be wanting to supply the militia or other troops ordered into actual service from this commonwealth, and fifty waggons with their gear and drivers are now wanting for those purposes.
These are therefore to authorize you to obtain by impressing in the counties of Brunswick, Mecklenburg, Lunenburg, Charlotte, and Halifax, fifty waggons with their teams and gear, that is to say ten in each of the said counties and the same to detain and employ for the term of one month in transporting provisions and other necessaries for the troops from this commonwealth under the command  of Genl. Gates in such manner as he or any person authorized by him shall direct drawing on the treasury of the Commonwealth for paiment of the hire to be made on or before the 31st day of december next. And all officers civil and military and other the good citizens of this commonwealth are hereby required and commanded to be aiding and assisting to you in the execution of this warrant. Given under my hand and the seal of the Commonwealth at Richmond this 15th day of octo: 1780.

Tho: Jefferson

